DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/181,521.  Responsive to the preliminary amendment filed 2/22/2021, claims 1-17 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2021 and 12/7/2021 have been considered by the examiner.

The listing of references in the specification, e.g. page 2, line 32, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Note, US 9,689,490 B2 has been cited by the examiner.




Claim Interpretation
Note, limitations in Claim 17 which correspond to those first recited in Claim 9, e.g. a power unit, an indirect drive automatic transmission, etc., are considered to refer to the same element(s) in both claims, i.e. there are no double inclusion concerns in Claim 17.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 3, “the neutral state” should be changed to - -the neutral signal state- - for claim consistency (see Claim 1, line 10).  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 3, “a vehicle operator” should be changed to - -the vehicle operator- - for claim consistency (see Claim 1, line 7).  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  lines 2-3, “the direction shift threshold transmission output speed” should be changed to - -the predetermined direction shift threshold transmission output speed- - for claim consistency (see Claim 4, lines 7-8).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 1, “claims” should be changed to - -claim- -.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 4, “a vehicle operator” should be changed to - -the vehicle operator- - for claim consistency (see Claim 9, lines 6-7).  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  lines 2-3, “the direction shift threshold transmission output speed” should be changed to - -the predetermined direction shift threshold transmission output speed- - for claim consistency (see Claim 12, lines 7-8).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the same second direction gear" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the same” is referring to, e.g. a same shift numerical position, a same gear ratio, etc.

Claim 5 recites the limitation "the same second direction gear" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the same” is referring to, e.g. a same shift numerical position, a same gear ratio, etc.

Claim 6 recites the limitation "the same second direction gear" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the same” is referring to, e.g. a same shift numerical position, a same gear ratio, etc.

Claim 12 recites the limitation "the further gear selection method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 12 should be amended to depend from claim 11, which provides support for this limitation in line 6.

Claim 12 recites the limitation "the same second direction gear" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the same” is referring to, e.g. a same shift numerical position, a same gear ratio, etc.

Claim 13 recites the limitation "the same second direction gear" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the same” is referring to, e.g. a same shift numerical position, a same gear ratio, etc.

Claim 14 recites the limitation "the same second direction gear" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the same” is referring to, e.g. a same shift numerical position, a same gear ratio, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YESEL et al. (US 5,587,905).

Regarding claim 1, YESEL discloses a method of controlling gear selection (see all Figures; column 5, line 47 through column 6, line 31) in a transmission (16) of a vehicle (10, said vehicle having a power unit (12) and an automatic transmission (16), said transmission having a plurality of first direction gears configured to move the vehicle in a first direction and a plurality of second direction gears configured to move the vehicle in a second direction which is opposite to the first direction (see column 3, lines 7-8, “include a neutral gear as well as 8 forward and 6 reverse gears”); wherein a direction control signal (see column 3, lines 5-8, “shift lever…for shifting the transmission between its various gears…”) is received from one or more input devices (22) controlled by an operator of the vehicle; and a machine motion direction parameter is determined by a control system of the vehicle (see column 5, line 47 through column 6, line 31, “matches the direction the machine is moving”, “machine moving in the opposite direction from the direction requested”); the method comprising the steps of: i) detecting a change in the direction control signal from a neutral signal state to a first direction signal state or a second direction signal state (see column 5, line 47 through column 6, line 31, “shift handle is moved from neutral into a position that matches the direction the machine is moving”, “shift lever is moved from one gear position to another gear position of the opposite direction or when a shift out of neutral is requested with the machine moving in the opposite direction from the direction requested”); ii) determining a current transmission output speed (see column 5, line 47 through column 6, line 31, “check transmission speed”, “shift is requested with a transmission speed”); iii) comparing the current transmission output speed with a predetermined neutral shift threshold transmission output speed (see column 5, line 47 through column 6, line 31, “determine…without overspeed the transmission”, “transmission speed lower than…”); and either iv a) if the current transmission output speed is less than or equal to the predetermined neutral shift threshold transmission output speed, causing the transmission to select a gear from the plurality of first direction gears if the direction control signal was changed to the first direction signal state or to select a gear from the plurality of second direction gears if the direction control signal was changed to the second direction signal state (see column 5, line 47 through column 6, line 31, “[i]f an overspeed condition will not occur, then the shift is made”, “shift is requested with a transmission speed lower than…shift will be made”); or iv b) if the current transmission output speed is greater than the predetermined neutral shift threshold transmission output speed, causing the transmission to select a gear from the plurality of first direction gears if the machine motion direction parameter indicates that the vehicle is moving in the first direction or to select a gear from the plurality of second direction gears if the machine motion direction parameter indicates that the vehicle is moving in the second direction (see column 5, line 47 through column 6, line 31, “will cause an overspeed…shift to the lowest possible gear”, “shift is requested with a transmission speed higher than…downshift…to the lowest gear possible”).

Regarding claim 2, YESEL discloses wherein each gear of the plurality of first direction gears and the plurality of second direction gears has a gear selection threshold transmission output speed; and wherein the gear selected from the plurality of first direction gears or the plurality of second direction gears is selected by comparison of the current transmission output speed with the gear selection threshold transmission output speeds (see column 5, line 47 through column 6, line 31, “overspeed condition”, “transmission speed lower than…”, “transmission speed higher than…”).

Regarding claim 3, YESEL discloses detecting an updated direction control signal after step iv a) or iv b) and either: if the updated direction control signal is in the neutral state, placing the transmission in a neutral condition (see column 5, line 47 through column 6, line 31, “[w]hen the shift lever is moved from a gear position to neutral, the controller will shift the transmission to neutral immediately”); or if the updated direction control signal is in the first direction signal state or the second direction signal state, applying a further gear selection method (see column 5, line 47 through column 6, line 31, “directional shift request is made…”).

Regarding claim 4 as best understood, YESEL discloses wherein the further gear selection method comprises: determining if a direction shift has been requested by a vehicle operator to move the vehicle from the first to the second direction when the transmission is in an initial first direction gear (see column 6, lines 1-31, “directional shift request is made…one gear position to another gear position of the opposite direction…); and, if so, determining an updated current transmission output speed (see column 6, lines 1-31, “shift is requested with a transmission speed”); comparing the updated current transmission output speed with a predetermined direction shift threshold transmission output speed (see column 6, lines 1-31, “a transmission speed lower than…”, “a transmission speed higher than); and if the updated current transmission output speed is less than or equal to the predetermined direction shift threshold transmission output speed, causing the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (see column 6, lines 1-31, “shift is requested with a transmission speed lower than…shift will be made immediately”), and if the updated current transmission output speed is greater than the predetermined direction shift threshold transmission output speed, inhibiting the direction shift until the updated current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed (see column 6, lines 1-31, “shift is requested with a transmission speed higher than…lower transmission speed below…then direction shift is made”).

Regarding claim 5 as best understood, YESEL discloses wherein: if the updated current transmission output speed is greater that the direction shift threshold transmission output speed, the transmission is caused to execute one or more downshifts from the initial first direction gear to a secondary first direction gear which is the lowest gear which has a predetermined downshift inhibit threshold which is greater than the updated current transmission output speed, each downshift being to the next highest first direction gear sequentially, and when the updated current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, the transmission is caused to execute a direction shift from the secondary first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the secondary first direction gear (see column 6, lines 1-31, “shift is requested with a transmission speed higher than…downshift…to the lowest gear possible…lower transmission speed below…then direction shift is made”).

Regarding claim 6 as best understood, YESEL discloses wherein: if the initial first direction gear is the lowest gear which has a predetermined downshift inhibit threshold which is greater than the updated current transmission output speed, the initial first direction gear is maintained, and when the updated current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, the transmission is caused to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (see column 6, lines 1-31, “shift is requested with a transmission speed higher than…attempt to downshift…to the lowest gear possible…lower transmission speed below…then direction shift is made”).

Regarding claim 7, YESEL discloses the further step of executing an engine speed reduction signal to reduce a speed of the power unit (see column 1, lines 8-9, “transmission and engine overspeed control”; column 2, lines 14-28, “overspeed protection control for an…engine”; column 6, lines 18-31).

Regarding claim 8, YESEL discloses wherein the machine motion direction parameter is determined by the control system according to a further method wherein: when the transmission output speed is below a direction detection threshold, the machine motion direction parameter is null; when the transmission output speed increases to or above the direction detection threshold, the machine motion direction parameter corresponds to the first direction if a gear of the plurality of first direction gears is currently engaged or to the second direction if a gear of the plurality of second direction gears is currently engaged, the machine motion direction parameter remaining fixed until the transmission output speed passes below the direction detection threshold (see column 3, lines 7-8, “include a neutral gear as well as 8 forward and 6 reverse gears”; column 5, line 47 through column 6, line 31, “check transmission speed”, “matches the direction the machine is moving”, “machine moving in the opposite direction from the direction requested”).

Regarding claim 9, YESEL discloses a control system for controlling gear selection in a transmission of a vehicle (see all Figures; column 5, line 47 through column 6, line 31), said vehicle (10) having a power unit (12) and an indirect drive automatic transmission (16), said transmission having a plurality of first direction gears configured to move the vehicle in a first direction and a plurality of second direction gears configured to move the vehicle in a second direction which is opposite to the first direction (see column 3, lines 7-8, “include a neutral gear as well as 8 forward and 6 reverse gears”), said control system configured to; evaluate a direction control signal from one or more input devices (22) controlled by an operator of the vehicle (see column 3, lines 5-8, “shift lever…for shifting the transmission between its various gears…”); and determine a machine motion direction parameter (see column 5, line 47 through column 6, line 31, “matches the direction the machine is moving”, “machine moving in the opposite direction from the direction requested”); i) said control system being further configured to detect a change in the direction control signal from a neutral signal state to a first direction signal state or a second direction signal state (see column 5, line 47 through column 6, line 31, “shift handle is moved from neutral into a position that matches the direction the machine is moving”, “shift lever is moved from one gear position to another gear position of the opposite direction or when a shift out of neutral is requested with the machine moving in the opposite direction from the direction requested”); ii) determine a current transmission output speed (see column 5, line 47 through column 6, line 31, “check transmission speed”, “shift is requested with a transmission speed”); iii) compare the current transmission output speed with a predetermined neutral shift threshold transmission output speed (see column 5, line 47 through column 6, line 31, “determine…without overspeed the transmission”, “transmission speed lower than…”); and either iv a) if the current transmission output speed is less than or equal to the predetermined neutral shift threshold transmission output speed, cause the transmission to select a gear from the plurality of first direction gears if the direction control signal was changed to the first direction signal state or to select a gear from the plurality of second direction gears if the direction control signal was changed to the second direction signal state (see column 5, line 47 through column 6, line 31, “[i]f an overspeed condition will not occur, then the shift is made”, “shift is requested with a transmission speed lower than…shift will be made”); or iv b) if the current transmission output speed is greater than the predetermined neutral shift threshold transmission output speed, cause the transmission to select a gear from the plurality of first direction gears if the machine motion direction parameter indicates that the vehicle is moving in the first direction or to select a gear from the plurality of second direction gears if the machine motion direction parameter indicates that the vehicle is moving in the second direction (see column 5, line 47 through column 6, line 31, “will cause an overspeed…shift to the lowest possible gear”, “shift is requested with a transmission speed higher than…downshift…to the lowest gear possible”).

Regarding claim 10, YESEL discloses wherein each gear of the plurality of first direction gears or the plurality of second direction gears has a gear selection threshold transmission output speed; and wherein the gear selected from the plurality of first direction gears and the plurality of second direction gears is selected by comparison of the current transmission output speed with the gear selection threshold transmission output speeds (see column 5, line 47 through column 6, line 31, “overspeed condition”, “transmission speed lower than…”, “transmission speed higher than…”).

Regarding claim 11, YESEL discloses a control system as claimed in claim 9 further configured to detect an updated direction control signal after step iv a) or iv b) and either: if the updated direction control signal is in the neutral signal state, causing the transmission to be placed in a neutral condition (see column 5, line 47 through column 6, line 31, “[w]hen the shift lever is moved from a gear position to neutral, the controller will shift the transmission to neutral immediately”); or if the updated direction control signal is in the first direction signal state or the second direction signal state, apply a further gear selection method (see column 5, line 47 through column 6, line 31, “directional shift request is made…”).

Regarding claim 12 as best understood, YESEL discloses wherein during the further gear selection method, the control system is configured to: evaluate direction control signals to determine if a direction shift request has been made by a vehicle operator to move the vehicle from the first to the second direction when the transmission is in an initial first direction gear (see column 6, lines 1-31, “directional shift request is made…one gear position to another gear position of the opposite direction…); and, if so, determine an updated current transmission output speed (see column 6, lines 1-31, “shift is requested with a transmission speed”); compare the updated current transmission output speed with a predetermined direction shift threshold transmission output speed (see column 6, lines 1-31, “a transmission speed lower than…”, “a transmission speed higher than); and if the updated current transmission output speed is less than or equal to the predetermined direction shift threshold transmission output speed, generate a transmission direction shift signal to cause the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (see column 6, lines 1-31, “shift is requested with a transmission speed lower than…shift will be made immediately”), and if the updated current transmission output speed is greater than the predetermined direction shift threshold transmission output speed, inhibit the direction shift until the updated current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed (see column 6, lines 1-31, “shift is requested with a transmission speed higher than…lower transmission speed below…then direction shift is made”).

Regarding claim 13 as best understood, YESEL discloses wherein: if the updated current transmission output speed is greater that the direction shift threshold transmission output speed, the control system is further configured to generate a downshift signal to cause the transmission to execute one or more downshifts from the initial first direction gear to a secondary first direction gear which is the lowest gear which has a predetermined downshift inhibit threshold which is greater than the updated current transmission output speed, each downshift being to the next highest first direction gear sequentially, and when the updated current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, to generate a direction shift signal which causes the transmission to execute a direction shift from the secondary first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the secondary first direction gear (see column 6, lines 1-31, “shift is requested with a transmission speed higher than…downshift…to the lowest gear possible…lower transmission speed below…then direction shift is made”).

Regarding claim 14 as best understood, YESEL discloses wherein: if the initial first direction gear is the lowest gear which has a predetermined downshift inhibit threshold which is greater than the updated current transmission output speed, the control system is configured to maintain the initial first direction gear, and when the updated current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, generate a direction shift signal which causes the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (see column 6, lines 1-31, “shift is requested with a transmission speed higher than…attempt to downshift…to the lowest gear possible…lower transmission speed below…then direction shift is made”).

Regarding claim 15 as best understood, YESEL discloses wherein the control system is configured to generate an engine speed reduction signal (see column 1, lines 8-9, “transmission and engine overspeed control”; column 2, lines 14-28, “overspeed protection control for an…engine”; column 6, lines 18-31).

Regarding claim 16, YESEL discloses wherein the machine motion direction parameter is determined by the control system according to a parameter setting method wherein: when the current transmission output speed is below a direction detection threshold, the machine motion direction parameter is null; when the transmission output speed increases to or above the direction detection threshold, the machine motion direction parameter corresponds to the first direction if a gear of the plurality of first direction gears is currently engaged or to the second direction if a gear of the plurality of second direction gears is currently engaged, the machine motion direction parameter remaining fixed until the transmission output speed passes below the direction detection threshold (see column 3, lines 7-8, “include a neutral gear as well as 8 forward and 6 reverse gears”; column 5, line 47 through column 6, line 31, “check transmission speed”, “matches the direction the machine is moving”, “machine moving in the opposite direction from the direction requested”).

Regarding claim 17, YESEL discloses a vehicle (10) comprising: a power unit (12); an indirect drive automatic transmission (16), said transmission having a plurality of first direction gears configured to move the vehicle in a first direction and a plurality of second direction gears configured to move the vehicle in a second direction which is opposite to the first direction (see column 3, lines 7-8, “include a neutral gear as well as 8 forward and 6 reverse gears”); an operator actuated input direction control (22) configured to generate direction control signals; at least one transmission output speed sensor (28) configured to measure current speed of the transmission output and generate a transmission output speed signal; and the control system as claimed in claim 9 operatively connected to the power unit, transmission, input direction control, and at least one transmission output speed sensor (see detailed rejection of claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PATENAUDE et al. (US 9,689,490) discloses a shift control system (see ABSTRACT).
GULDAN et al. (US 9,545,925) discloses a transmission control system (see ABSTRACT).
SCHNEIDER et al. (US 2013/0053216 A1) discloses a gear shift operation method (see ABSTRACT).
BIEBER (US 4,897,790) discloses a shift control arrangement (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655